Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites “the pressure is in a range from 10 MPa to 70 MPa but this is indefinite as the pressure lacks antecedent basis in the claims and it is unclear what pressure is required to be 10 MPa to 70 MPa.  For the purpose of examination this limitation is interpreted such that the container is resistant to a pressure of between 10 MPa and 70 MPa.  As claim 10 is dependent upon claim 9, this interpretation carries through to claim 10 which is rejected as it is dependent upon a rejected claim.

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 and 10 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 (and claim 10 which depends from claim 9 and is rejected for that dependency) is dependent upon a cancelled claim, claim 8.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Claim 9 is treated as if it is dependent upon claim 1.


 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 9-11, 13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US PG Pub 20090107853), hereinafter referred to as Tan and further in view of Koros (US 20110011803), hereinafter referred to as Koros.

With respect to claim 1, Tan teaches a hydrogen pressure tank to provide hydrogen from a fuel cell system (Figures 1-4, paragraph 2 with tank shown as storage container 180, paragraph 42), the hydrogen pressure tank comprising:
a pressure-resistant storage container (the tank is stored at low pressure, paragraph 6, but the tank must be able to withstand elevated pressures, paragraph 7, paragraph 43-45), 
a first metal hydride arranged inside the storage tank to bond hydrogen (the hydrogen storage material is a metal hydride storage, paragraph 50 which would be understood to be hydrogen bonded to metal hydride); and a polymer material comprising (a foam member is provided a resilient member made of polymer material 266, paragraph 59-60).

Tan does not teach the polymer is an elastomer mesh having a three-dimensional webbed structure that includes webs and node points, wherein the first metal hydride is bound to the webs, the node points, or both.


Tan does not teach a polymer matrix material comprising an elastomer foam having a webbed structure, wherein the first metal hydride is bound in pores of the webbed structure of the elastomer foam.



Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention as filed to have based on the teaching of Koros to have modified the resilient member (polymer foam) of Tan to have been a foam matrix (thus a webbed structure) formed of an elastomer based on the teaching of Koros since it has been shown that a simple substitution of one known element (a distribution of polymer foam material) for another (a polymer matrix formed of elastomer) to achieve predictable results is obvious whereby providing the material in a matrix form which the hydride is distributable through would be obvious as they are both known ways of providing a polymer distribution and would still allow the resilient member of Tan to be present.  Thus in Tan as modified a webbed structure would be provided as the matrix based on the teaching of Koros which would have webs and node points (as they are a required aspect of a webbed structure) and the metal hydride would be bound to the matrix at points along the web or node where it is held in place, which as it would allow flow through based on the teaching of Koros would be considered a mesh.  It should also be noted, that although shown as a series of distributed foam material in Tan, it could be understood that the overall distribution of the foam could be considered a webbed mesh.


With respect to claim 3, Tan as modified teaches matrix material is permeable to hydrogen (paras. 26 and 36, of Koros, as the matrix material is designed to have the medium flow through it which would be understood to include hydrogen).



Tan teaches that the hydrogen storage container can contain pressures at pressures of greater than 500 psig but does not teach the specific pressure the tank is able to contain.

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have the storage container of Tan able to contain pressure up to 35 to 70 MPa since it has been held that since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Further, applicant has placed no criticality on this limitation, citing that the pressure could be 10 or 70 MPa or 35 to 70 MPa (page 3).


With respect to claim 11, Tan teaches motor vehicle, comprising a fuel cell system including a hydrogen pressure tank including (Figures 1-4, paragraph 2 with tank shown as storage container 180, paragraph 42, which is useable for a vehicle, paragraph 7 as a fuel cell, paragraph 2), the hydrogen pressure tank comprising:
a pressure-resistant storage container (the tank is stored at low pressure, paragraph 6, but the tank must be able to withstand elevated pressures, paragraph 7, paragraph 43-45), 
a first metal hydride arranged inside the storage tank to bond hydrogen (the hydrogen storage material is a metal hydride storage, paragraph 50 which would be understood to be hydrogen bonded to metal hydride); and a polymer material comprising (a foam member is provided a resilient member made of polymer material 266, paragraph 59-60).




Tan does not teach a polymer matrix material comprising an elastomer foam having a webbed structure, wherein the first metal hydride is bound in pores of the webbed structure of the elastomer foam.

Koros teaches a polymer matrix material (110, 130, 140) comprising an elastomer (para. 50) foam (porous structure with pores 140, therefore meets the requirements of a foam) having a webbed structure (of 110 as shown in Figs. 1-2), wherein the first metal hydride (120, 125) is bound in pores (para. 43 notes that the absorbent is bonded in the pores and states “the plurality adsorbent particles need not be highly bonded to the polymer matrix”, however, the metal hydride is still bound within the pathways or pores 140) of the webbed structure of the elastomer foam (110, 130, para. 50).  

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention as filed to have based on the teaching of Koros to have modified the resilient member (polymer foam) of Tan to have been a foam matrix (thus a webbed structure) formed of an elastomer based on the teaching of Koros since it has been shown that a simple substitution of one known element (a distribution of polymer foam material) for another (a polymer matrix formed of elastomer) to achieve predictable results is obvious whereby providing the material in a matrix form which the hydride is distributable through would be obvious as they are both known ways of providing a polymer distribution and would still allow the resilient member of Tan to be present.  Thus in Tan as modified a webbed structure would be provided as the matrix based on the teaching of Koros which would have webs and node points (as they are a required aspect of a webbed structure) and the metal hydride would be bound to the matrix at points along the web or node where it is held in place, which as it would allow flow through based on the teaching of Koros would be considered a mesh.  It should also be noted, that although shown as a series 


With respect to claim 13, Tan as modified teaches matrix material is permeable to hydrogen (paras. 26 and 36, of Koros, as the matrix material is designed to have the medium flow through it which would be understood to include hydrogen).

With respect to claim 16, Tan teaches a fuel cell system including a hydrogen pressure tank including (Figures 1-4, paragraph 2 with tank shown as storage container 180, paragraph 42, which is useable for a vehicle, paragraph 7 as a fuel cell, paragraph 2), the hydrogen pressure tank comprising:
a pressure-resistant storage container (the tank is stored at low pressure, paragraph 6, but the tank must be able to withstand elevated pressures, paragraph 7, paragraph 43-45), 
a first metal hydride arranged inside the storage tank to bond hydrogen (the hydrogen storage material is a metal hydride storage, paragraph 50 which would be understood to be hydrogen bonded to metal hydride); and a polymer material comprising (a foam member is provided a resilient member made of polymer material 266, paragraph 59-60).

Tan does not teach the polymer is an elastomer mesh having a three-dimensional webbed structure that includes webs and node points, wherein the first metal hydride is bound to the webs, the node points, or both.


Tan does not teach a polymer matrix material comprising an elastomer foam having a webbed structure, wherein the first metal hydride is bound in pores of the webbed structure of the elastomer foam.

Koros teaches a polymer matrix material (110, 130, 140) comprising an elastomer (para. 50) foam (porous structure with pores 140, therefore meets the requirements of a foam) having a webbed 

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention as filed to have based on the teaching of Koros to have modified the resilient member (polymer foam) of Tan to have been a foam matrix (thus a webbed structure) formed of an elastomer based on the teaching of Koros since it has been shown that a simple substitution of one known element (a distribution of polymer foam material) for another (a polymer matrix formed of elastomer fibers, which would be a mesh) to achieve predictable results is obvious whereby providing the material in a matrix form which the hydride is distributable through would be obvious as they are both known ways of providing a polymer distribution and would still allow the resilient member of Tan to be present.  Thus in Tan as modified a webbed structure would be provided as the matrix based on the teaching of Koros which would have webs and node points (as they are a required aspect of a webbed structure) and the metal hydride would be bound to the matrix at points along the web or node where it is held in place, which as it would allow flow through based on the teaching of Koros would be considered a mesh.  It should also be noted, that although shown as a series of distributed foam material in Tan, it could be understood that the overall distribution of the foam could be considered a webbed mesh.

Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan/Koros and further in view of Torgersen et al. (US 7166150), hereinafter referred to as Torgersen.

With respect to claim 21, Tan does not teach the first metal hydride is sodium aluminum hydride.

Torgersen teaches that one hydride used in a hydrogen storage material includes a sodium alumni hydride as it can be used to enhance the storage material property of another hydride (Column 5, lines 2-20).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have utilized sodium aluminum hydride as a first metal hydride in a composition of hydrides used for storage in Tan based on the teaching of Torgersen as using sodium aluminum hydride as a composition provides better storage than using just a single material for storage.




Response to Arguments
Applicant's arguments filed 5/3/2021 have been fully considered but they are not persuasive. 

Applicant’s arguments in regard to Grote are moot as they do not apply to the rejection above as Grote is no longer used in the rejection.

Applicant argues that Koros does not describe a three-dimensional webbed structure that includes webs and node points as the based on Figure 2A the pathways extend the length of the fiber, not in a three-dimensional webbed pattern.  This is not persuasive.

Koros (Figure 2A) shows one dimension of a webbed pattern which extends along the axis of the matrix, and thus would be a webbed pattern that has three dimensions, the front face of which shows the webbing as seen in Figure 2A.

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816.  The examiner can normally be reached on Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN M KING/Primary Examiner, Art Unit 3763